Citation Nr: 0917480	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for mashed feet.

3.  Entitlement to service connection for right hand tendon 
laceration.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to service connection for degenerative disc 
disease of the low back.

6.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from 
September 11, 1968 to July 1, 1971.  There was a period of 
service under other than honorable conditions from July 2, 
1971 to April 18, 1975.  For the purposes of the decision 
below, references to active military service will entail only 
the honorable period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In November 2005, the Board remanded the case for additional 
development.  By a March 2008 decision, the Board denied 
claims of service connection for headaches, welts, insomnia, 
and arthritis.  Those four claims are no longer on appeal.  
In March 2008, the Board reopened previously denied claims of 
service connection for pancreatitis and degenerative disc 
disease of the low back.  The two reopened claims were 
remanded along with claims of service connection for 
hypertension, mashed feet, and right hand tendon laceration, 
as well as the TDIU claim.  The six issues remain in 
appellate status.

In March 2008, the Board also remanded a claim of service 
connection for PTSD.  The remand instructed the agency of 
original jurisdiction to issue a statement of the case (SOC) 
in connection with that issue because the Veteran's 
representative had submitted a timely notice of disagreement 
with a January 2008 rating decision that awarded service 
connection for PTSD with an initially assigned rating of 50 
percent.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  In September 2008, the RO issued a SOC pursuant to 
the remand.  The Veteran submitted a substantive appeal in 
October 2008.  Therefore, the appeal of the initial rating 
for PTSD is properly before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's claims of service 
connection for mashed feet, right hand tendon laceration, 
pancreatitis, and degenerative disc disease of the low back, 
as well as the appeal of the initial evaluation for PTSD.  
The claim of service connection for hypertension and the 
claim for TDIU are addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease of the right 
foot; the disability is not attributable to his active 
military service.

2.  The Veteran does not have a right hand tendon laceration 
that is attributable to his active military service.

3.  The Veteran does not have pancreatitis that is 
attributable to his active military service, to include 
presumed exposure to herbicide agents.

4.  The Veteran does not have degenerative disc disease of 
the low back that is attributable to his active military 
service, to include presumed exposure to herbicide agents.

5.  Since the award of service connection, the Veteran's PTSD 
has been manifested by symptoms that include anxiety, 
depression, irritability, intrusive thoughts, hypervigilance, 
avoidant behavior, startle response, nightmares, flashbacks, 
and sleep impairment, which have resulted in occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The Veteran does not have residual disability due to 
mashed feet, including degenerative joint disease of the 
right foot, that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran does not have a right hand tendon laceration 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  The Veteran does not have pancreatitis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  The Veteran does not have degenerative disc disease of 
the low back that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The criteria for an initial rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed has been accomplished to render a decision as to the 
claims of service connection for mashed feet, right hand 
tendon laceration, pancreatitis, and degenerative disc 
disease of the low back.  Through July 2003, April 2005, and 
May 2008 notice letters, the Veteran and his representative 
were notified of the information and evidence needed to 
substantiate the Veteran's claims of service connection, 
including on a direct basis and as a result of presumed 
exposure to herbicide agents.  By the May 2008 letter, the 
Veteran was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in January 2009, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board also finds that the July 2003, April 2005, and May 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of these 
service connection issues for further notification of how to 
substantiate the claims is not necessary.

The Board also finds that all notification action needed to 
render a decision as to the claim for an initial rating in 
excess of 50 percent for PTSD has been accomplished.  Through 
a November 2006 notice letter, the Veteran was notified of 
the information and evidence needed to substantiate the 
underlying claim of service connection and the letter 
included the general criteria for establishing disability 
ratings and effective dates.  Thereafter, he was awarded 
service connection and appealed the initial rating.  Although 
the Veteran was not sent another VCAA notice letter for this 
claim after he filed his notice of disagreement, once a 
veteran disagrees with a determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of rating 
decisions and SOCs.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Here, the Veteran received adequate notification in a January 
2008 rating decision and a September 2008 SOC.  The pertinent 
regulations regarding the evaluation of PTSD were provided.  
The Veteran had meaningful participation in the appeal 
process as he and his representative submitted statements 
contending that specific criteria for a higher rating were 
met.  Consequently, a remand for further notification for the 
PTSD claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
five issues.  The Veteran's available service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma.  The RO requested 
and obtained records possessed by the Social Security 
Administration (SSA).  Records from multiple private 
treatment providers identified by the Veteran have also been 
obtained or received from the Veteran.  This includes records 
from G.S., M.D., that were obtained pursuant to the Board's 
March 2008 remand.  Additionally, in October 2007 and 
September 2008, the Veteran was provided VA examinations in 
connection with his claims, the reports of which are of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
these claims that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Mashed feet

The Veteran asserts that he sustained a wound to the feet 
during combat service in Vietnam.  He states that the injury 
occurred at Landing Zone Boxer in 1970.  The Veteran 
maintains that he has a current foot disability, described as 
mashed feet, that is related to the alleged in-service 
injury.  Thus, he contends that service connection is 
warranted.

A review of the Veteran's available service treatment and 
personnel records is negative for references to complaints of 
or treatment for a foot injury.  This is possibly the case 
because only the Veteran's entrance examination and dental 
records have been located.  Even so, the RO confirmed via the 
United States Army and Joint Services Records Research Center 
(JSRRC) that the Veteran's unit engaged in combat with the 
enemy in Vietnam, including at Landing Zone Boxer.  The 
finding is supported by his personnel records that show 
service in Vietnam from September 1969 to September 1970 as a 
field artillery crewman and cannon operator.  Therefore, the 
Board finds that the Veteran engaged in combat with the enemy 
during his service in Vietnam.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).  Because an injury to the 
feet is consistent with the circumstances, conditions, or 
hardships of such combat service, an in-service injury to the 
feet is established.

Even though an in-service injury is established, a veteran 
who establishes in-service incurrence of an injury or disease 
through application of section 1154(b) must nonetheless 
submit sufficient evidence of a causal nexus between that in-
service event and a current disability.  Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007).

Post-service medical records are devoid of evidence 
pertaining to a foot disability.  The Veteran nevertheless 
maintains that he has a current foot disability, 
characterized by him as mashed feet, that is related to the 
in-service injury.  He also states that he has residual 
scarring from the injury.

Pursuant to the Board's March 2008 remand, the Veteran was 
scheduled for a VA examination in connection with the claim.  
The Veteran reported a history to the examiner of an in-
service injury during combat in Vietnam.  He stated that a 
helicopter was shot down during a battle and, as he dove into 
a bunker, a blade from the helicopter landed on his right 
foot causing a laceration.  The Veteran reported that, in 
regards to his feet, only his right foot was injured.  
Although he did injure his left foot, the Veteran indicated 
that the injury to the left foot occurred after military 
service.  Current subjective symptoms involving the right 
foot include pain, weakness, stiffness, tingling, swelling, 
and fatigue.  Examination of the right foot, even with a 
magnifying glass, did not show evidence of a scar on the 
foot.  X-rays showed no fracture, but there were degenerative 
changes noted in the joints.  The diagnosis was degenerative 
joint disease (DJD) of the right foot without evidence of a 
scar.

After reviewing the information in the claims file and 
examining the Veteran, the examiner gave the opinion that the 
Veteran's smashed right foot is less likely than not related 
to his military service.  The examiner noted that there were 
no military records supporting the claim, but she understood 
that the injury occurred in combat.  In support of the 
opinion, the examiner reasoned that there are no post-service 
medical records relating to complaints of right foot pain and 
she was unable to find a scar on the right foot during the 
examination.  The examiner stated that evidence of a scar 
would have given support to the Veteran's claim.  The 
examiner also stated that her opinion may change on the issue 
if more information became available regarding treatment or 
complaints related to the right foot.

In consideration of the evidence of record, the Board finds 
that the Veteran has DJD of the right foot.  Although the 
Veteran claimed service connection for "mashed feet," the 
September 2008 examiner was able to identify a more 
appropriate diagnosis for the current disability.  
Additionally, at the examination, the Veteran reported that 
he did not injure his left foot until after military service.  
Thus, service connection is clearly not warranted for a left 
foot disability.

Based on the medical opinion provided by the examiner, the 
Board finds that the Veteran's DJD of the right foot is not 
attributable to his active military service.  The September 
2008 opinion is the only competent medical evidence 
addressing the issue and it was provided after reviewing the 
evidence in the claims file and interviewing and examining 
the Veteran.  The opinion is persuasive because it has 
support in the record-i.e., the Veteran's combat injury that 
is based on his lay statements included a laceration with 
resultant scarring.  However, no scar was found on 
examination of the right foot.  Thus, although an in-service 
injury to the right foot is established, the evidence does 
not show that it resulted in the current right foot 
disability.  The examiner cautioned that her opinion might 
change if the evidence showed past complaints of right foot 
pain or a scar, but that is not the case and the Veteran has 
not identified any such evidence.  Without sufficient 
evidence that the Veteran's DJD of the right foot is 
attributable to his in-service injury, service connection is 
not warranted.  See 38 C.F.R. § 3.303.  Additionally, 
degenerative joint disease was not manifested within a year 
of qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Right hand tendon laceration

The Veteran also asserts that he injured his right hand 
during combat service in Vietnam.  In furtherance of his 
claim, the Veteran stated that the injury occurred at Landing 
Zone Boxer in 1970.  At the September 2008 VA examination, 
the Veteran reported that the injury occurred at the same 
time as the injury to his right foot.  He stated that the 
helicopter blade lacerated his right hand in addition to 
injuring his right foot.  The Veteran contends that service 
connection is warranted for a right hand disability that is 
manifested by pain and decreased grip.

Similar to the mashed feet claim, an in-service injury to the 
right hand is established under the provisions of 38 U.S.C.A. 
§ 1154(b).  Likewise, there must be sufficient evidence of a 
causal nexus between the in-service injury and a current 
disability.  Dalton, 21 Vet. App. at 37.

A review of the post-service evidence reveals that records 
from SSA contain evidence that references the right hand.  
When the Veteran filed his application for SSA benefits in 
January 1990, he stated that he lost 15 percent use of his 
right hand in 1977.  A June 1990 letter from Dr. B.A. that 
was included in the SSA records notes a history of surgery on 
the right hand to treat severed extensor tendons.  Dr. B.A. 
stated that the Veteran had a little bit of limitation of use 
of the right hand.  His grip strength and fine motor 
manipulation were normal.  In an August 1992 treatment record 
from Dr. R.J.D., a history of a right hand injury with 
laceration of tendon and weakness of grip was noted.  The 
Veteran reported that the injury occurred in 1978 and the 
symptoms had become progressively worse.  Dr. R.J.D. stated 
that the Veteran's sustained grip was weak, but there were no 
sensory problems with the right hand.

The September 2008 VA examiner addressed the Veteran's right 
hand disability.  The examiner noted the history of the 
Veteran's in-service injury to the right hand involving the 
helicopter blade.  The Veteran reported that he had another 
injury to his right hand, in approximately 1976, but the 
injury was not as bad as the injury during military service.  
Current subjective symptoms involving the right hand include 
pain in the joints of the fingers and decreased grip, 
strength, and dexterity.  Examination of the right hand 
revealed a slight deviation of the ulnar edge of the arm with 
slight hypertrophy of joints in the fingers.  There was 
tenderness to palpation over the joints and decreased grip.  
Examination of the right hand, even with a magnifying glass, 
did not show evidence of a scar on the hand.  X-rays showed 
no fracture, changes in the joints, or soft tissue 
abnormalities.  The examiner provided a diagnosis of 
decreased grip strength and decreased flexion of fingers 
without evidence of a scar.

After reviewing the information in the claims file and 
examining the Veteran, the examiner gave the opinion that the 
Veteran's claimed laceration to the right hand is less likely 
than not related to his military service.  Similar to the 
right foot claim, the examiner noted that there were no 
military records supporting the claim, but she understood 
that the injury occurred in combat.  In support of the 
opinion, the examiner reasoned that she was unable to find a 
scar on the right hand during the examination and the post-
service medical evidence only references the Veteran's report 
of the injury to the right hand in 1978.  The examiner stated 
that evidence of a scar would have given support to the 
Veteran's claim.  The examiner also stated that her opinion 
may change on the issue if more information became available 
regarding treatment or complaints related to the right hand 
prior to the 1978 injury to the right hand.

In consideration of the evidence of record, including the 
September 2008 medical opinion provided by the examiner, the 
Board finds that the Veteran does not have a right hand 
tendon laceration that is attributable to his active military 
service.  The September 2008 opinion is the only competent 
medical evidence squarely addressing the issue and it was 
provided after reviewing the evidence in the claims file and 
interviewing and examining the Veteran.  The opinion is 
persuasive because it has support in the record-i.e., the 
Veteran's combat injury that is based on his lay statements 
included a laceration with resultant scarring.  However, 
similar to the right foot, no scar was found on examination 
of the right hand.  Thus, although an in-service injury to 
the right hand is established, the evidence does not show 
that it resulted in any current right hand disability.  The 
examiner cautioned that her opinion might change if the 
evidence showed complaints of right hand pain or a scar prior 
to the post-service injury to the right hand, but that is not 
the case and the Veteran has not identified any such 
evidence.  Moreover, the evidence in the SSA records pertains 
only to the post-service injury that occurred in 1977 or 
1978.  An injury to the right hand during military service 
was not reported by the Veteran in the course of treatment.  
Thus, the evidence from SSA supports the examiner's opinion 
that the Veteran's current right hand symptoms are not 
related to his military service.  Without sufficient evidence 
that the Veteran has a right hand tendon laceration that is 
attributable to his in-service injury, service connection is 
not warranted.  See 38 C.F.R. § 3.303.

Pancreatitis

The Veteran contends that service connection is warranted for 
pancreatitis because he believes that he developed the 
disability as a result of exposure to herbicide agents, 
including Agent Orange, during his military service in 
Vietnam.

The Veteran's personnel records establish that he served in 
the Republic of Vietnam during the requisite time period set 
forth in 38 C.F.R. § 3.307(a)(6)(iii).  Because there is no 
affirmative evidence to the contrary, the Board presumes that 
the Veteran was exposed to herbicide agents during his active 
military service.  Although the Veteran is presumed to have 
been exposed to herbicide agents, pancreatitis is not one of 
the listed diseases that are associated with such exposure.  
38 C.F.R. § 3.309(e).  Thus, service connection is not 
warranted for pancreatitis under the provisions pertaining to 
presumptive service connection regarding exposure to 
herbicide agents.

Even though pancreatitis is not recognized under the 
provisions relating to exposure to herbicide agents, service 
connection may still be warranted if there is sufficient 
competent medical evidence attributing the Veteran's 
pancreatitis to his presumed in-service herbicide exposure.  
See Combee, 34 F.3d at 1044-45.

A review of the record reveals that the Veteran has received 
extensive treatment for pancreatitis.  The earliest 
documented treatment is from August 1977 at Queen's Medical 
Center.  He was hospitalized at that time for 
gastrointestinal problems.  Although the Veteran has since 
stated that he had an instance of pancreatitis prior to 1977, 
he reported that he did not have a history of pancreatitis at 
the time of admission in August 1977.  The final diagnosis in 
August 1977 was acute pancreatitis, probably secondary to 
ethanol.

Thereafter, the Veteran was hospitalized for pancreatitis on 
several occasions.  He was hospitalized at:  Vallejo General 
Hospital in May 1978 and December 1978; Shawnee Medical 
Center Hospital in August 1978 and March 1987; St. Mary of 
the Plains Hospital and Rehabilitation Center in December 
1980, May 1983, May 1984, and January 1985; and Mission Hill 
Hospital in August 1985.  In each of these instances, either 
no etiology was provided or the pancreatitis was thought to 
be related to alcohol use.  The Veteran has continued to 
receive treatment for pancreatitis, particularly from Dr. 
M.E.S., Dr. G.S., and the Oklahoma City VAMC.

In support of his claim, the Veteran submitted letters from 
Drs. M.E.S. and W.F.H.  In January 2002, Dr. M.E.S. noted 
that the Veteran had chronic pancreatitis and that Dr. M.E.S. 
had treated the Veteran since 1992 or 1993 for several 
medical conditions.  Dr. M.E.S. stated that he felt that some 
of the Veteran's conditions could have certainly been caused 
by exposure to Agent Orange.

In February 2002, Dr. W.F.H. noted that the Veteran suffered 
from chronic pancreatitis and that Dr. W.F.H. had been the 
Veteran's family doctor for years.  Dr. W.F.H. stated that 
the Veteran's illnesses could be related to the agents he was 
exposed to during his military time.

The September 2008 VA examiner was asked to provide a medical 
nexus opinion regarding the Veteran's pancreatitis.  The 
examiner did not physically examine the Veteran with respect 
to pancreatitis because the existence of pancreatitis was 
readily documented in the claims file.  A thorough and 
accurate medical history of pancreatitis was documented in 
the examination report, including the documented instances of 
hospitalization.  The examiner noted that the Veteran denied 
that pancreatitis began in military service and that the 
first documented manifestation of pancreatitis was in 1977.

Regarding herbicide exposure, the examiner gave the opinion 
that the Veteran's chronic pancreatitis is not due to 
exposure to herbicides such as Agent Orange.  The examiner 
stated that, based on a review of all current medical 
literature, there is no available scientific or medical 
evidence to support the conclusion that pancreatitis is 
associated with herbicide exposure.  In addressing the 
opinions of Drs. M.E.S. and W.F.H., the examiner stated that 
those opinions did not discuss any medical or scientific 
evidence that provided a basis for the conclusions that 
related the Veteran's medical conditions to Agent Orange.  
The examiner did not find the opinions scientifically or 
medically sound.

The examiner also opined that the Veteran's chronic 
pancreatitis is not due to the Veteran's period of military 
service and that the condition is more likely than not post-
service in origin.  The examiner pointed to the evidence that 
shows pancreatitis manifested in 1977 and that the Veteran 
denied having the condition during military service.

The evidence of record establishes that the Veteran currently 
has the claimed disability of pancreatitis.  The medical 
evidence documents that the Veteran was not diagnosed with 
pancreatitis until after his honorable military service.  The 
Veteran believes that pancreatitis had its onset in 1975, as 
opposed to the documented onset in 1977.  Even so, the 1975 
date would constitute a post-service manifestation.  Thus, 
the primary argument for service connection relates to the 
presumed in-service exposure to herbicide agents.

With respect to a relationship to herbicide exposure, there 
are conflicting medical opinions and the Board must weigh the 
opinions in light of the entire record.  See, e.g., Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds little probative value 
in the opinions provided by Drs. M.E.S. and W.F.H.  The 
opinions are speculative, in that the doctors indicate that 
the Veteran's conditions could be related to herbicide 
exposure without further explanation as to the medical 
probabilities of such a relationship.  Moreover, as pointed 
out by the VA examiner, neither Dr. M.E.S. or Dr. W.F.H. 
references any scientific or medical basis for their 
conclusions about the possible relationship between 
pancreatitis and herbicide agents.  Furthermore, unlike the 
VA examiner's report, the opinions by Drs. M.E.S. and W.F.H. 
do not address the significant medical history regarding the 
Veteran's pancreatitis and the only previously indicated 
etiology of alcohol use.

On the other hand, the opinion of the September 2008 VA 
examiner has substantial probative value.  The opinion 
includes a thorough and accurate medical history of the 
Veteran's pancreatitis.  The opinion also points out that 
there is no medical or scientific literature to support the 
conclusions relating to herbicide exposure in the private 
opinions.  Finally, the opinion is persuasive because the 
conclusion that the Veteran's pancreatitis is more likely of 
post-service origin is supported by the record.  The Board 
therefore finds that the Veteran's pancreatitis is not 
attributable to his active military service.  Consequently, 
service connection is not warranted.

Degenerative disc disease of the low back

The Veteran also contends that service connection is 
warranted for degenerative disc disease (DDD) of the low back 
because he believes that he developed the disability as a 
result of exposure to herbicide agents, including Agent 
Orange, during his military service in Vietnam.

Similar to the pancreatitis claim, although the Veteran is 
presumed to have been exposed to herbicide agents, 
degenerative disc disease is not one of the listed diseases 
that are associated with such exposure.  38 C.F.R. 
§ 3.309(e).  Thus, service connection is not warranted for 
DDD of the low back under the provisions pertaining to 
presumptive service connection regarding exposure to 
herbicide agents.

In their letters, Drs. M.E.S. and W.F.H. also referenced DDD 
of the low back when discussing the Veteran's exposure to 
herbicide agents such as Agent Orange.  Thus, as was the case 
with pancreatitis, the Veteran's theory of entitlement 
includes a contention of a direct link between his DDD of the 
low back and presumed herbicide exposure.

The evidence of record reflects treatment of low back pain 
since at least June 1990.  The first documented complaint of 
back pain is in the June 1990 letter from Dr. B.A.  At that 
time, the Veteran had normal range of motion of the back 
without apparent neurological deficit.  Minimal degenerative 
changes of the lumbar spine were first evidenced by x-ray in 
June 1991 at the Oklahoma City VAMC.  In a private MRI 
report, dated in April 1993, DDD at L5-S1 was first 
diagnosed.  The Veteran has primarily received treatment for 
low back pain from K.G.S., M.D., Dr. M.E.S, Dr. G.S, and the 
Oklahoma City VAMC.  Notably, when the Veteran filed his 
application for SSA benefits in January 1990, he stated that 
he had a crushed disc in his back in 1985.  Additionally, in 
the August 1992 letter from Dr. R.J.D., it was noted that the 
Veteran had an injury to his lumbar spine in 1983 with no 
further detail.  The history of a 1983 low back injury was 
reiterated in a February 1993 VA treatment record.

The September 2008 VA examiner provided a similar medical 
nexus opinion regarding the Veteran's DDD of the low back as 
was provided for pancreatitis.  The examiner noted the 
Veteran's history of low back pain and DDD.  She also noted 
that the Veteran denied that low back pain or DDD began in 
military service and that the first documented manifestation 
of DDD was in 1991.

For the same reasons that pertained to pancreatitis, the 
examiner gave the opinion that the Veteran's DDD of the 
lumbar spine is not due to exposure to herbicides such as 
Agent Orange.  The examiner also opined that the Veteran's 
DDD of the lumbar spine is not due to the Veteran's period of 
military service and that the condition is more likely than 
not post-service in origin.  The examiner pointed to the 
evidence that shows the disability manifested in 1991 and 
that the Veteran denied having the condition during military 
service.

The evidence of record establishes that the Veteran currently 
has the claimed disability of DDD of the low back.  The 
medical evidence documents that the Veteran was not diagnosed 
with the disability until after his military service.  
Similar to the analysis of the pancreatitis claim, the Board 
finds the VA examiner's opinion to be probative with respect 
to a relationship to herbicide exposure.  The private 
opinions are speculative and do not provide any basis for 
their conclusions and they do not address the significant 
medical history regarding the Veteran's low back pain and 
DDD.  In contrast, the opinion provided by the September 2008 
VA examiner includes a thorough and accurate medical history 
of the Veteran's symptoms and disability.  The opinion also 
points out that there is no medical or scientific literature 
to support the conclusions relating to herbicide exposure in 
the private opinions.  Finally, the opinion is persuasive 
because the conclusion that the Veteran's DDD of the low back 
is more likely of post-service origin is supported by the 
record.  The Board therefore finds that the Veteran's DDD of 
the low back is not attributable to his active military 
service.  Consequently, service connection is not warranted 
for degenerative disc disease of the low back.

Conclusion

The Board has considered the Veteran's written contentions 
with regard to his claims of service connection.  While the 
Board does not doubt the sincerity of the Veteran's belief 
that his claimed disabilities are related to his time in 
service, including exposure to herbicide agents, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for residual disability due to 
mashed feet, right hand tendon laceration, pancreatitis, and 
DDD of the low back must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the greater 
weight of the evidence is against the Veteran's claims of 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Initial Rating for PTSD

The Veteran asserts that his service-connected PTSD is more 
disabling than what is indicated by the 50 percent rating 
that was initially assigned.  He believes that at least the 
criteria for a 70 percent rating have been met.  Thus, the 
Veteran contends that a higher initial rating is warranted 
for PTSD.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated under Diagnostic Code 9411.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2008).

A review of the evidence of record reveals that the Veteran 
has been treated for PTSD by Dr. G.S since at least September 
2005.  In October 2007, the Veteran underwent VA psychiatric 
examination in connection with the claim.  He complained of 
experiencing poor sleep, nightmares, flashbacks, intrusive 
thoughts, avoidant behavior, startle response, 
hypervigilance, depression, and anxiety.  His wife confirmed 
that she witnessed these symptoms.  The examiner noted that 
the Veteran had been married for 22 years after three 
previous marriages and has one son.  The Veteran's 
relationship with his wife was described as reasonably good, 
although stressed by the Veteran's anxiety and irritability.  
It was noted that the Veteran had not worked since 1986 when 
SSA declared him unable to work as a result of a variety of 
conditions, including pancreatitis.  

Mental status examination revealed that the Veteran was 
oriented and had reasonably good short-term memory.  There 
was no evidence of a thought disorder in the sense of 
derailment, tangentiality, or circumlocution.  The Veteran 
had no hallucinations or delusions.  The Veteran smoked and 
used only prescribed drugs, which the examiner stated did not 
create any problems for him in terms of social functioning or 
work capacity.  Cognitive testing showed good verbal analysis 
and abstracting skills.  Overall there was no impairment to 
thought process or communication noted that would have an 
impact on the Veteran's social functioning or work capacity.

The examiner diagnosed the Veteran with PTSD.  He assigned a 
GAF (global assessment of functioning) score of 53, which is 
representative of moderate symptoms such as flat affect, 
circumstantial speech, or occasional panic attacks.  The 
examiner also pointed out that the Veteran has very limited 
social activities despite a fairly good relationship with his 
wife.  With respect to occupation, the examiner stated that 
the Veteran has not worked for many years due to his chronic 
medical conditions as well as PTSD.  The examiner stated that 
the Veteran's anxiety, tension, and irritability would make 
work quite difficult.  The examiner concluded that the 
Veteran's PTSD produces considerable dysfunction in work and 
social capacities.

Based on the October 2007 VA examination report, the Board 
finds that the Veteran's identified symptoms of PTSD have 
resulted in occupational and social impairment with reduced 
reliability and productivity.  As such, since the award of 
service connection, the initial rating of 50 percent that the 
RO assigned is appropriate.  Several of the symptoms typical 
of a 50 percent rating have not been reflected in the record, 
such as flat affect, impaired speech, panic attacks, or 
impaired memory.  Even so, given the examiner's 
characterization of the disability and its effect on the 
Veteran's social and occupational functioning, as well as the 
assigned GAF score representing moderate symptoms, the 50 
percent rating is supported by the evidence in the report.

In light of the evidence in the examination report, the 
criteria for an initial rating of 70 or 100 percent for PTSD 
have not been met.  Obsessional rituals and spatial 
orientation were not found.  The Veteran's speech was normal 
and there was no indication of panic attacks.  The Veteran 
had irritability, but periods of violence were not noted.  
Abnormal personal appearance or poor hygiene was not 
exhibited.  The Veteran has few relationships, but he has not 
been unable to establish and maintain relationships as 
evidenced by his current marriage.  Additionally, suicidal 
ideation was not reported.  Even more severe symptoms 
representative of total impairment, such as gross impairment 
of thought process or communication, delusions or 
hallucinations, or a danger of hurting self or others were 
not evident at the examination.  Consequently, an evaluation 
in excess of 50 percent is not warranted for PTSD based on 
the October 2007 VA examination report.

As noted previously, the Veteran has been treated for PTSD by 
Dr. G.S.  Although there are several treatment entries for 
PTSD, the records do not provide a basis for the assignment 
of a higher rating.  Other than anxiety, the records do not 
contain an account of the associated symptomatology.  In 
fact, it has been regularly noted by Dr. G.S. that the 
Veteran is oriented to person, place, and time, and has 
normal affect, judgment, insight, and memory.  The section in 
his treatment records for hallucinations, paranoia, suicidal, 
and dementia have been left blank.  In May 2008, Dr. G.S. 
stated that he anticipates that the Veteran will require 
treatment for the rest of his life for PTSD and his other 
medical conditions.  However, Dr. G.S. did not further 
describe and associated symptoms or the level of severity of 
the Veteran's PTSD.  Thus, a rating in excess of 50 percent 
is not warranted based on the treatment records from Dr. G.S.

The Board has considered the Veteran's statements regarding 
the symptoms related to PTSD, as well as the statements made 
by his wife that corroborate the symptoms.  The reported 
symptoms were taken into account by the VA examiner and the 
symptoms are contemplated by the 50 percent rating that has 
already been assigned.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 50 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for residual disability due to mashed 
feet, including degenerative joint disease of the right foot, 
is denied.

Service connection for right hand tendon laceration is 
denied.

Service connection for pancreatitis is denied.

Service connection for degenerative disc disease of the low 
back is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Board finds that a remand is warranted regarding the 
claim of service connection for hypertension for further 
development.

In the March 2008 remand, the Board requested that a VA 
medical opinion should be provided in connection with the 
hypertension claim.  The opinion was to address whether the 
Veteran has hypertension that is related to the presumed in-
service exposure to herbicide agents, or is in any other way 
related to the Veteran's active military service.  Service 
connection on a direct basis and as a result of Agent Orange 
exposure were the two theories of entitlement set forth by 
the Veteran.  The September 2008 VA examination report 
included the requested opinion.

The Veteran's representative, in an April 2009 brief, asked 
the Board to consider the correlation between hypertension 
and the Veteran's service-connected PTSD.  (Service 
connection for PTSD was awarded during the pendency of the 
hypertension claim.)  Thus, another possible theory of 
entitlement has availed itself in the form of service 
connection on a secondary basis.

In addition to service connection on a direct basis, under 
38 C.F.R. § 3.310 service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2008)).  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's 1995 ruling in 
Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that 
the revision amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's hypertension claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
which version favors the claimant.  See 38 C.F.R. § 3.310 
(2006).

Recent private medical records from Dr. G.S. show treatment 
for both hypertension and PTSD.  However, Dr. G.S. has not 
commented on the relationship, if any, between the Veteran's 
hypertension and his PTSD.  Accordingly, on remand, the 
claims file should be forwarded to a VA medical professional 
in order for him/her to provide a medical opinion as to 
whether the Veteran's hypertension was caused or made 
chronically worse by his service-connected PTSD.  An 
examination should be scheduled if one is necessary for the 
medical professional to provide such an opinion.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the claim of service connection for hypertension 
may have a bearing on the Veteran's entitlement to a TDIU 
rating, it follows that, any Board action on the claim would 
be premature.  Therefore, the Board will defer consideration 
of the TDIU issue.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Forward the Veteran's claims file to 
a VA medical professional so that he/she 
may review it.  The examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has 
hypertension that was caused or made 
chronically worse by his service-
connected PTSD.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

(Arrange for the Veteran to undergo a 
medical examination if such examination 
is needed to answer the question posed 
above.)

After the requested report has been 
completed, it should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

2.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hypertension and the claim 
for TDIU.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


